Citation Nr: 0917824	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  98-05 053A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals October 1975 decision that denied, 
in part, entitlement to service connection for 
retroperitoneal fibrosis.

(The issues of entitlement to an effective date prior to 
April 5, 1989, for the award of a 60 percent rating for 
residuals of a fracture of the transverse process at L2-L3; 
entitlement to an effective date prior to April 5, 1989, for 
the award of a total rating based on individual 
unemployability; entitlement to a disability rating in excess 
of 60 percent for the residuals of a fracture of the 
transverse process at L2-L3; and entitlement to an initial 
compensable rating for retroperitoneal fibrosis are addressed 
in a separate decision being issued concurrently.)


ATTORNEY FOR THE BOARD

B. Buck, Counsel




INTRODUCTION

The moving party is the Veteran, who served on active duty 
from January 1951 to January 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on motion by the Veteran received by the Board during 
his March 2009 hearing before the undersigned at the Oakland, 
California Department of Veterans Affairs (VA) Regional 
Office (RO).  An April 2009 clarification letter further 
details the motion.  The Veteran alleges clear and 
unmistakable error (CUE) in an October 1975 Board decision, 
and seeks the specific revision of an effective date in 1954 
for the grant of service connection for retroperitoneal 
fibrosis.   


FINDING OF FACT

1.  The Board denied entitlement to service connection for 
retroperitoneal fibrosis in an October 1, 1975 decision.

2.  In March 2007, the Board promulgated a decision which 
found that CUE had not been established in the October 1975 
Board decision.

3.  In his March 2009 motion to the Board, the Veteran argued 
that the Board in 1975 based its decision on erroneous facts; 
namely, that the Board found no clinical support for an 
association and that there was a nine year interval between 
his separation from service and his diagnosis.  These are the 
same arguments offered by the Veteran in his previously 
denied motion for revision based on CUE. 

4.  Given the final March 2007 decision on the previous 
motion, the October 1975 Board decision denying entitlement 
service connection for retroperitoneal fibrosis is no longer 
subject to revision on the grounds of CUE.



CONCLUSION OF LAW

The motion for reversal or revision of an October 1, 1975 
Board decision denying entitlement to service connection for 
retroperitoneal fibrosis on the basis of CUE is dismissed 
with prejudice as a matter of law.  38 U.S.C.A. § 7111 (West 
2002 & Supp. 2008); 38 C.F.R. § 20.1409(c) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the U.S. Court of Appeals for Veterans 
Claims (Court) has held that the Veterans Claims Assistance 
Act of 2000 (VCAA) does not apply to CUE cases.  Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001).  Accordingly, the 
Board finds that it may proceed with the adjudication of this 
case.

In a decision dated October 1, 1975, the Board denied the 
Veteran's claim for service connection for retroperitoneal 
fibrosis both directly and as secondary to a service-
connected back disorder.  In so denying, the Board found that 
the diagnosis was first rendered nine years after his 
separation from service and that there was no clinical 
support in the file or generally that there was an 
association between his in-service trauma and the development 
of fibrosis.  In the course of a claim received by VA in 
April 1989, the Veteran submitted new and material evidence 
sufficient to reopen the previously denied claim, and service 
connection was ultimately granted, effective in April 1989.  
The Veteran has since disputed the original 1975 decision to 
deny the claim, in an attempt to obtain retroactive benefits 
to 1954. 

In his March 2009 hearing before the undersigned, at which 
time the Veteran raised the issue of CUE in the decision at 
issue here, the Veteran specifically stated that he had 
submitted a February 6, 2000 written statement which 
explained the basis of his CUE argument.  That statement, 
however, says generally that he wished to pursue a CUE claim, 
and that he was resubmitting a compilation of previous 
mailings.  A letter from the Veteran received by the Board in 
April 2009, however, clarifies the basis on which he seeks 
revision in the form of an earlier effective date.  This 
letter focuses on his argument that the correct facts, as 
they were known at the time, were not before the Board in 
1975.   

Numerous records in the claims folder, including evidence 
submitted with the referenced February 2000 correspondence, 
confirm that the Veteran is specifically contending the 
following.  First, he contends that the assertion made by the 
Board in 1975, that there was no clinical support on file or 
generally for the association between trauma and 
retroperitoneal fibrosis, is wrong.  In support of this, he 
points to medical treatise evidence, which stands for the 
proposition that there may be an association between trauma 
and fibrosis.  This medical reference information was 
published prior to the 1975 decision; however, this evidence 
was not received by VA until 1991.  The Veteran does not 
dispute that fact.  Second, he contends that the Board 
inappropriately relied upon a nine year interval between his 
separation and his diagnosis of the disorder, as the medical 
evidence he submitted in 1991 demonstrated that such an 
interval was possible.

By way of history, the Veteran filed a motion for revision of 
the October 1975 Board decision in February 2000.  The Board 
denied that motion in a March 2000 decision, relying in part 
on 38 C.F.R. § 20.1404(b), to find that the Veteran's 
pleadings did not raise a valid claim of CUE.  The Veteran 
appealed to the Court, which noted that in the course of the 
appeal, the Court of Appeals for the Federal Circuit 
invalidated 38 C.F.R. § 20.1404(b), as it operated contrary 
to the requirement of 38 U.S.C.A. § 7111(e), which states 
that a CUE motion will be decided on the merits (as opposed 
to being denied on a technical pleading requirement).  See 
DAV v. Gober, 234 F.3d 682 (Fed. Cir. 2000).  The Court 
therefore vacated the March 2000 Board decision and remanded 
the claim to Board for further adjudication on the merits.  

In June 2002, the Board again denied the Veteran's February 
2000 motion for revision based on CUE.  As it had discussed 
the actual merits of the claim in its March 2000 claim, 
despite relying on the now-invalidated regulatory provision, 
the 2002 decision was quite similar to initial decision.  
Rather than denying the claim, however, it dismissed the 
claim without prejudice.  The Veteran again appealed the 
decision.  In an October 2004 order, the Court vacated the 
June 2002 decision on procedural grounds.  Particularly, the 
Court found that the concurrent Board decision deciding the 
Veteran's appeals of rating actions concerning earlier 
effective dates failed to include entitlement to a 
compensable initial rating for retroperitoneal fibrosis.  The 
Court ordered the Board to provide adequate reasons or bases 
as to whether it had jurisdiction of this issue, and further 
found that the outcome of that determination was inextricably 
intertwined with the issue raised in his CUE claim, that is, 
whether the October 1975 Board decision erred in denying 
service connection.  Therefore, this October 2004 vacatur of 
the Board's June 2002 denial of the CUE motion was not a 
judgment of the merits of that decision.

In March 2007, the Board denied the February 2000 motion.  
(Concurrently, it remanded the Veteran's remaining claims in 
appellate status.  Those have been disposed of in a decision 
issued with this decision.)  The March 2007 decision on the 
Veteran's motion clearly laid out the Veteran's arguments 
regarding his allegations of factual error.  It also clearly 
explained why the Veteran's arguments were not meritorious.  
It stated:

With respect to these arguments, the Board notes 
first that it appears the veteran is arguing, at 
least in part, that the general prohibition 
against considering evidence not before the Board 
at the time the prior decision was made is not 
applicable because the additional evidence is 
submitted not to show CUE, but to show that the 
"correct facts" were not before the adjudicators, 
including the Board. ... 
This language, examined in isolation, is 
susceptible to a reading that in a CUE claim, 
evidence not of record (the alleged "correct 
facts") at the time of the Board decision under 
challenge may be added to the record and 
considered.  ... The CUE regulations, however, 
contain other specific provisions concerning 
precisely what constitutes the record in a review 
for CUE.  Those provisions clearly indicate that 
the review for an alleged CUE of fact must be 
based upon the evidence before the Board at the 
time the decision was entered, with an exception 
for "constructive notice" only applicable to 
cases decided on or after July 21, 1992.  38 
C.F.R. § 20.1403(b).  ... The additional medical 
texts submitted or cited in support of the motion, 
including those dated before the Board's October 
1975 determination, are not for consideration to 
determine whether there was CUE in the 1975 Board 
determination.

Based on this, the Board denied the Veteran's motion.  A 
motion for reconsideration of that decision was denied in 
August 2008.  Neither decision has been further appealed.  
The March 2007 decision on CUE, therefore, is final. 

As such, the Veteran's current motion is asking the Board to 
decide again an issue which has already been finally decided.  
The "purpose of the rule of finality is to preclude 
repetitive and belated readjudication of veterans' benefits 
claims." Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 
2002).  Under the doctrine of res judicata, there can be only 
one valid decision on any adjudicated issue or claim.  See 
DiCarlo v. Nicholson, 20 Vet. App. 52 (2006); see also 
Bissonnette v. Principi, 18 Vet. App. 105, 12 (2004) ("In 
essence, the res judicata precedent ensures that a litigant 
may have his or her day in Court, but not two or three.").  
Accordingly, the Veteran's claim as laid out in his most 
recent motion alleging CUE in the October 1975 Board decision 
has been settled.  See Flash v. Brown, 8 Vet. App. 332, 340 
(1995); see also Routen v. West, 142 F.3d 1434, 1437-38 (Fed. 
Cir. 1998) (applying finality and res judicata to VA 
decisions). 

The Veteran's April 2009 letter attempts to argue that he was 
not attacking the outcome of the October 1975 decision, but 
rather was contending that because the Board's denial was 
based on two "clear and unmistakable errors," there was 
somehow a due process error, which should negate the effect 
of res judicata.  This argument, however, appears to stem 
from the medical treatise evidence and the "correct facts" 
argument outlined above.  As under the law, the "errors" to 
which the Veteran refers are not considered CUE, no due 
process violation is found here.  

The Board recognizes that each theory of CUE represents an 
entirely separate and distinct claim.  See Andre v. Principi, 
301 F.3d 1354, 1362 (Fed. Cir. 2002).  In this regard, it is 
important to note that the Veteran's allegations have not 
changed since his original motion for revision based on CUE.  
In summary, once there is a final decision on a CUE motion 
concerning a prior Board decision on a particular issue, that 
prior Board decision on that issue can no longer be 
challenged on the grounds of CUE.  Here, the issue of 
entitlement to service connection for retroperitoneal 
fibrosis, and particularly, whether there was CUE in the 
October 1975 decision denying service connection for that 
disability, was finally decided by the Board in March 2007.  
Accordingly, the current motion is dismissed with prejudice.  
See 38 C.F.R. § 20.1409(c).


ORDER

The motion for revision of the October 1975 Board decision 
(with consequent revision of the April 1989 effective date of 
service connection for retroperitoneal fibrosis) is dismissed 
with prejudice.


____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals 


 Department of Veterans Affairs



